Citation Nr: 1023413	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for residual 
scars on both legs and both great toes.


ATTORNEY FOR THE BOARD

C.M.R. Mandel




INTRODUCTION

The Veteran had active service from September 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


FINDING OF FACT

The Veteran's residual scars on his lower extremities do not 
cover an area of 144 inches, are not objectively painful, are 
not unstable, and are not deep or associated with underlying 
soft tissue damage.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residual 
scars on both legs and both great toes have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 (2008).  
Diagnostic Code 7801-7805.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155, 38 C.F.R. §§ 3.321(1), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made whether "staged" ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (when a 
disability rating is initially assigned, separate ratings 
should be considered for separate periods of time, known as 
staged ratings).  As the factual findings in this case do not 
show distinct time periods where the Veteran's disability 
exhibited symptoms that would warrant different ratings, 
staged ratings are not warranted.

The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  38 C.F.R. § 4.118 (2009).  Rather, the 
Veteran's claim will be considered solely under the criteria 
effective as of the date of the claim.

History and Analysis

The Veteran submitted his claim for service connection for 
scars on both lower extremities in January 2008.  An April 
2008 rating decision granted the Veteran service connection 
for scars, both lower legs and both great toes (status post 
amputations), and assigned an initial noncompensable rating, 
effective November 17, 2007.  The Veteran filed a notice of 
disagreement in January 2009 and seeks a compensable initial 
rating for his service-connected scars.

A VA examiner in November 2007 diagnosed all of the Veteran's 
scars as being secondary to surgeries for service-connected 
diabetes, diabetic neuropathy and peripheral vascular 
disease.  The majority of the Veteran's scars are the results 
of left and right great toe amputations, which occurred in 
August 2005, and September 2007, respectively and femoral to 
below-the-knee popliteal bypass on the right leg, occurring 
in July 2007.  The Veteran's remaining toes on his right foot 
were amputated in November 2008, and the same procedure was 
completed on the left foot in July 2009.

For the applicable time period, Diagnostic Code (DC) 7801, 
covers scars, other than of the head, face or neck, that are 
deep or that cause limited motion.  Scars that are 
superficial, do not cause limited motion, and cover area of 
144 square inches or more are given a compensable rating 
under DC 7802.  Unstable superficial scars are rated under DC 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
Superficial scars that are painful on examination are rated 
under DC 7804.  DC 7805 provides that other scars are rated 
on limitation of function of the affected part.  A deep scar 
is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7801-7805.

In his notice of disagreement, the Veteran indicated that the 
scars were raised and "very ugly."  Although the Veteran 
stated that his legs hurt to the touch (the Veteran is 
currently service connected for peripheral vascular disease 
of both lower extremities), he did not say that his scars 
caused him pain.  In his Form 9, the Veteran again expressed 
concern with the appearance of his scars and stated that he 
felt uncomfortable in shorts because people point at his 
scars.

A VA examination of the Veteran's scars was completed in 
November 2007.  DC 7801 does not apply in this case, since 
the VA examiner stated that all of the Veteran's scars were 
superficial and did not cause limited motion.  Similarly, DC 
7802 is unavailable because the largest of the scars measures 
47 cm by 4 mm.  Therefore, the scars do not cover an area or 
areas of 144 square inches.  DC 7802 states that scars on two 
or more extremities will be rated separately and combined 
under § 4.25.  38 C.F.R. § 4.118, DC 7802.  Additionally, DC 
7803 does not provide a compensable rating, as the VA 
examiner reported that none of the Veteran's scars were 
unstable.  Finally, despite the Veteran's indication on his 
notice of disagreement and his other lay statements that his 
legs and scars are painful, the examiner reported that the 
Veteran's scars were not painful on examination.  Therefore, 
DC 7804 also does not apply.

Accordingly, the Board finds that the criteria for a 
compensable rating for the Veteran's residual scars on both 
legs and both great toes have not been met.

Extra-schedular Evaluation

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 38.321(b)(1) (2009).  Here, the rating criteria reasonably 
describe the Veteran's symptoms and provide for additional or 
more severe symptoms than currently shown by the evidence; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  The Schedule does provide for higher ratings for 
the Veteran's post-operative scarring residuals.  Moreover, 
as discussed above, the schedular criteria for higher ratings 
have not been shown.

The record also does not reflect that the Veteran has 
required frequent hospitalizations for his post-operative 
scarring.  In addition, there is no indication in the record 
that his scarring markedly interferes with employment or 
daily activities, beyond what is contemplated by the rating 
schedule.  The Board appreciates the Veteran's statement that 
he is bothered by people pointing at his scars; however, 
there is no indication on the record that the average 
industrial impairment from this disability is in excess of 
that contemplated by the assigned evaluation.  For these 
reasons, a referral for an extra-schedular rating is not 
warranted.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice include informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).	

Prior to the initial award of service connection for scars, 
both legs and both great toes, in an April 2008 rating 
decision, the Veteran was not provided notice of the VCAA.  
However, the courts have held that once service connection is 
granted, the claim is substantiated and further notice as to 
the "downstream" elements of the initial rating and 
effective date is not required.  Dingess v. Nicholson, supra; 
see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Further, since the Veteran has filed a notice of disagreement 
that contested the initial rating assigned after the award of 
service connection, pertinent regulation provides that VA has 
no further obligation to provide notice under 38 U.S.C.A. 
§ 5103 on this downstream element of the claim.  38 C.F.R. 
§ 3.159(b)(3)(i) (2009).  

In any event, VA sent the Veteran a March 2010 letter which 
notified him of what evidence was needed to substantiate a 
claim for an increased (initial) rating.  The Veteran also 
received the diagnostic code and rating criteria for this 
disability in a February 2009 Vasquez-Flores letter.

The Board finds that despite any possible deficiency in 
providing notice, the Veteran is not prejudiced in this 
matter.  The statement of the case contained the diagnostic 
codes and rating criteria for scars.  This notification shows 
that a reasonable person would be expected to understand what 
was needed to substantiate the claim.  The Veteran described 
how the disability impacted his daily activities in his 
January 2009 Notice of Disagreement and his August 2009 Form 
9.  Consequently, it is demonstrated that he had actual 
knowledge of the specific rating criteria for the disability, 
and why higher ratings had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating, which the Veteran has done in perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7015 (West 2002).  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the Veteran throughout the remainder of the 
appeals process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  Dunlap v. Nicholson, 
supra.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains private and VA medical records.  The 
Veteran was given a VA examination in connection with the 
claim.  Statements of the Veteran have been associated with 
the record.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
The Veteran has indicated that there are no additional 
pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

Entitlement to an initial compensable rating for residual 
scars on both legs and both great toes is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


